Appeal from a judgment of the Supreme Court (Lamont, J.), rendered January 14, 2010 in Albany County, which resentenced defendant following his conviction of the crime of criminal sale of a controlled substance in the third degree.
In 1992, defendant was sentenced as a second felony offender to I2V2 years to life in prison upon his conviction of criminal possession of a controlled substance in the second degree. At the same time, he was sentenced, again as a second felony of*1562fender, to 12x/2 to 25 years in prison upon his conviction of criminal sale of a controlled substance in the third degree. These sentences were directed to run consecutively, resulting in defendant having to serve an aggregate term of 25 years to life in prison. Thereafter, defendant made a pro se motion for resentencing pursuant to CPL 440.46. County Court granted the motion, vacated the sentence imposed with respect to criminal sale of a controlled substance in the third degree and resentenced defendant on that crime to seven years in prison, to be followed by three years of postrelease supervision, to run consecutively to the other sentence. Defendant appeals.
Appellate counsel has advised this Court that defendant was released from custody as a result of the resentencing on March 23, 2010. In view of this, his appeal from the resentencing is moot (see People v Messier, 43 AD3d 1205, 1206 [2007]; People v Davis, 31 AD3d 896, 897 [2006]).
Peters, PJ., Mercure, Rose, Kavanagh and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot.